  Case 4:20-cv-00631-ALM Document 1 Filed 08/18/20 Page 1 of 12 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS



ANTHONY CAIRNS,                                      )
                                                     )
                              Plaintiff,             )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        FILE No.
THREE CHINOS LLC,                                    )
                                                     )
                              Defendant.             )

                                           COMPLAINT

       COMES NOW, ANTHONY CAIRNS, by and through the undersigned counsel, and files

this, his Complaint against Defendant, THREE CHINOS LLC, pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28

C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as

follows:

                                           JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

THREE CHINOS LLC, failure to remove physical barriers to access and violations of Title III of

the ADA.

                                             PARTIES

       2.      Plaintiff ANTHONY CAIRNS (hereinafter “Plaintiff”) is and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in


                                                1
  Case 4:20-cv-00631-ALM Document 1 Filed 08/18/20 Page 2 of 12 PageID #: 2




performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.       Plaintiff uses a wheelchair for mobility purposes.

        6.       Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

        7.       Defendant, THREE CHINOS LLC (hereinafter “THREE CHINOS LLC”) is a

Texas limited liability company that transacts business in the State of Texas and within this

judicial district.

        8.       Defendant, THREE CHINOS LLC, may be properly served with process via its

registered agent for service, to wit: Pu Li, Registered Agent, 12917 Valley Branch Ln., Farmers

Branch, TX 75234.

                                   FACTUAL ALLEGATIONS

        9.       On or about August 11, 2020, Plaintiff was a customer at “Shin’s Donuts,” a

business located at 206 N. Greenville Avenue, Allen, TX 75002, referenced herein as “Shin’s

Donuts”. See Receipt attached as Exhibit 1. See also photo of Plaintiff attached as Exhibit 2.

        10.      Defendant, THREE CHINOS LLC, is the owner or co-owner of the real property

and improvements that Shin’s Donuts is situated upon and that is the subject of this action,



                                                  2
  Case 4:20-cv-00631-ALM Document 1 Filed 08/18/20 Page 3 of 12 PageID #: 3




referenced herein as the “Property.”

       11.     Defendant, THREE CHINOS LLC, as property owner, is responsible for

complying with the ADA for both the exterior portions and interior portions of the Property.

Even if there is a lease between Defendant, THREE CHINOS LLC, and a tenant allocating

responsibilities for ADA compliance within the unit the tenant operates, that lease is only

between the property owner and the tenant and does not abrogate the Defendant’s requirement to

comply with the ADA for the entire Property it owns, including the interior portions of the

Property which are public accommodations. See 28 CFR § 36.201(b).

       12.     Plaintiff’s access to Shin’s Donuts and the Property, located at 206 N. Greenville

Avenue, Allen, TX 75002, Collin County Property Appraiser’s property identification number

1754747 (“the Property”), and/or full and equal enjoyment of the goods, services, foods, drinks,

facilities, privileges, advantages and/or accommodations offered therein were denied and/or

limited because of his disabilities, and he will be denied and/or limited in the future unless and

until Defendant is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Property, including those set forth in this Complaint.

       13.     Plaintiff lives 18 miles from the Property.

       14.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property are accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property are made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       15.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer as well as for Advocacy Purposes, but does not intend to re-expose himself to



                                                  3
  Case 4:20-cv-00631-ALM Document 1 Filed 08/18/20 Page 4 of 12 PageID #: 4




the ongoing barriers to access and engage in a futile gesture of visiting the public

accommodation known to Plaintiff to have numerous and continuing barriers to access.

       16.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered barriers to access at the Property, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at the Property.


                                       COUNT I
                           VIOLATIONS OF THE ADA AND ADAAG

       17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       18.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an


                                                  4
  Case 4:20-cv-00631-ALM Document 1 Filed 08/18/20 Page 5 of 12 PageID #: 5




               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).


                                                5
  Case 4:20-cv-00631-ALM Document 1 Filed 08/18/20 Page 6 of 12 PageID #: 6




       25.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       26.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Plaintiff intends to visit the Property again as a customer and as an independent

advocate for the disabled, in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Property, but will be unable to fully

do so because of his disability and the physical barriers to access, dangerous conditions and

ADA violations that exist at the Property that preclude and/or limit his access to the Property

and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

therein, including those barriers, conditions and ADA violations more specifically set forth in

this Complaint.

       28.     Defendant, THREE CHINOS LLC, has discriminated against Plaintiff (and others

with disabilities) by denying his access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the Property, as prohibited by, and

by failing to remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       29.     Defendant, THREE CHINOS LLC, will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendant, THREE CHINOS LLC, is compelled to

remove all physical barriers that exist at the Property, including those specifically set forth



                                                6
  Case 4:20-cv-00631-ALM Document 1 Filed 08/18/20 Page 7 of 12 PageID #: 7




herein, and make the Property accessible to and usable by Plaintiff and other persons with

disabilities.

        30.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Property and the full and equal enjoyment of the goods, services, facilities,

privileges, advantages and accommodations of the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

        (i)     The Property lacks an accessible route from the public sidewalk to the accessible

                entrances in violation of Section 206.2.1 of the 2010 ADAAG standards. This

                violation would make it difficult for Plaintiff to access the units of the Property.

        (ii)    Across the vehicular way from Unit 750, one or more access aisles does not have

                a consistent 60 inch minimum width and are in violation of Section 502.3.1 of the

                2010 ADAAG standards. This violation would make it dangerous and difficult for

                Plaintiff to exit and enter their vehicle while parked at the Property.

        (iii)   Across the vehicular way from Unit 750, there are three accessible parking spaces

                that are missing proper identification signs in violation of Section 502.6 of the

                2010 ADAAG standards. This violation would make it difficult for Plaintiff to

                locate an accessible parking space.

        (iv)    Across the vehicular way from Unit 750, there are three accessible parking spaces

                that are not located on the shortest distance to the accessible route leading to the

                accessible entrances in violation of Section 208.3.1 of the 2010 ADAAG

                Standards. This violation would make it difficult for Plaintiff to access the units of

                the Property.



                                                  7
Case 4:20-cv-00631-ALM Document 1 Filed 08/18/20 Page 8 of 12 PageID #: 8




    (v)      Across the vehicular way from Unit 245, there are two accessible parking spaces

             that are missing proper identification signs in violation of Section 502.6 of the

             2010 ADAAG standards. This violation would make it difficult for Plaintiff to

             locate an accessible parking space.

    (vi)     Across the vehicular way from Unit 245, there are two accessible parking spaces

             that are not located on the shortest distance to the accessible route leading to the

             accessible entrances in violation of Section 208.3.1 of the 2010 ADAAG

             Standards. This violation would make it difficult for Plaintiff to access the units of

             the Property.

    (vii)    In front of Unit 205, there is one accessible parking space that does not have a

             properly marked access aisle in violation of Section 502.3.3 of the 2010 ADAAG

             standards. This violation would make it dangerous and difficult for Plaintiff to

             access the accessible entrances of the Property.

    (viii)   In front of Unit 205, the Property lacks an accessible route from accessible

             parking space to the accessible entrance of the Property in violation of Section

             208.3.1 of the 2010 ADAAG standards. This violation would make it difficult for

             Plaintiff to access the units of the Property.

    (ix)     In front of Unit 205, the accessible parking space is missing a proper

             identification sign in violation of Section 502.6 of the 2010 ADAAG standards.

             This violation would make it difficult for Plaintiff to locate an accessible parking

             space.

    (x)      Across the vehicular way from Unit 206, there are two accessible parking spaces

             that are missing proper identification signs in violation of Section 502.6 of the



                                                8
Case 4:20-cv-00631-ALM Document 1 Filed 08/18/20 Page 9 of 12 PageID #: 9




             2010 ADAAG standards. This violation would make it difficult for Plaintiff to

             locate an accessible parking space.

    (xi)     Across the vehicular way from Unit 206, there are two accessible parking spaces

             that are not located on the shortest distance to the accessible route leading to the

             accessible entrances in violation of Section 208.3.1 of the 2010 ADAAG

             Standards. This violation would make it difficult for Plaintiff to access the units of

             the Property.

    (xii)    Across the vehicular way from Units 150 & 160, there is one accessible parking

             space that does not have a properly marked access aisle in violation of Section

             502.3.3 of the 2010 ADAAG standards. This violation would make it dangerous

             and difficult for Plaintiff to access the accessible entrances of the Property.

    (xiii)   Across the vehicular way from Units 150 & 160, due to a light pole in the access

             aisle, the access aisle is not level and not clear in violation of Section 502.4 of the

             2010 ADAAG Standards. This violation would make it difficult for Plaintiff to

             access the units of the Property.

    (xiv)    Across the vehicular way from Units 150 & 160, there are two accessible parking

             spaces that are not located on the shortest distance to the accessible route leading

             to the accessible entrances in violation of Section 208.3.1 of the 2010 ADAAG

             Standards. This violation would make it difficult for Plaintiff to access the units of

             the Property.

    (xv)     Defendant fails to adhere to a policy, practice and procedure to ensure that all

             facilities are readily accessible to and usable by disabled individuals.




                                                 9
 Case 4:20-cv-00631-ALM Document 1 Filed 08/18/20 Page 10 of 12 PageID #: 10




        31.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

        32.      Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

        33.      The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

        34.      All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

        35.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

        36.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, THREE

CHINOS LLC, has the financial resources to make the necessary modifications since the

Property is valued at $5,907,507.00 according to the Property Appraiser website.

        37.      The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction available from the IRS for spending money on accessibility

modifications.

        38.      Upon information and good faith belief, the Property have been altered since

2010.

        39.      In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG



                                                10
Case 4:20-cv-00631-ALM Document 1 Filed 08/18/20 Page 11 of 12 PageID #: 11




standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       40.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

THREE CHINOS LLC, is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Property, including those alleged herein.

       41.     Plaintiff’s requested relief serves the public interest.

       42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, THREE CHINOS LLC.

       43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, THREE CHINOS LLC, pursuant to 42 U.S.C. §§ 12188 and 12205.

       44.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, THREE

CHINOS LLC, to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find Defendant, THREE CHINOS LLC, in violation of the ADA

               and ADAAG;

       (b)     That the Court issue a permanent injunction enjoining Defendant, THREE

               CHINOS LLC, from continuing their discriminatory practices;

       (c)     That the Court issue an Order requiring Defendant, THREE CHINOS LLC, to (i)

               remove the physical barriers to access and (ii) alter the subject Property to make it

               readily accessible to and useable by individuals with disabilities to the extent

               required by the ADA;



                                                 11
Case 4:20-cv-00631-ALM Document 1 Filed 08/18/20 Page 12 of 12 PageID #: 12




     (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

           and costs; and

     (e)   That the Court grant such further relief as deemed just and equitable in light of the

           circumstances.

                                         Dated: August 18, 2020.

                                         Respectfully submitted,

                                         Law Offices of
                                         THE SCHAPIRO LAW GROUP, P.L.

                                         /s/ Douglas S. Schapiro
                                         Douglas S. Schapiro, Esq.
                                         State Bar No. 54538FL
                                         Attorney-in-Charge of Plaintiff
                                         The Schapiro Law Group, P.L.
                                         7301-A W. Palmetto Park Rd., #100A
                                         Boca Raton, FL 33433
                                         Tel: (561) 807-7388
                                         Email: schapiro@schapirolawgroup.com


                                         ATTORNEYS FOR PLAINTIFF
                                         ANTHONY CAIRNS




                                            12
